DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicants arguments have been fully considered but are not been found persuasive as set forth below.
2. Claims 1, 4-7 and 9-13 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527) and Musssmann et al. (2007, JBC, Vol. 282(16), pgs. 12030-12037) for reasons of record in the Non-Final Office Action mailed on 2/3/2022 (and repeated below).
Regarding claim 1, Bonfanti et al. teach a method of 3D culturing pancreatic progenitor cells (isolated from a human fetus pancreas) in a medium containing EGF, FGF10 and the Wnt agonist R-spondin 1 (see Abstract, pg. 1767 col. 1 parag. 1 bridge col. 2 and Fig. 1).
Specifically, Bonfanti teaches “We aimed to assess in vitro expansion and endocrine
differentiation potential of human and mouse progenitors, isolated at 8–11 wpc and E12–E13, respectively. We provide evidence that efficient amplification of human and mouse fetal pancreatic progenitors can be obtained under 3D culture conditions initially developed for expansion of adult mouse pancreas [2] and show initiation of endocrine differentiation by these progenitors following manipulation of the expansion medium. Importantly, EGF promotes cell
proliferation at the expense of beta cell differentiation under these experimental conditions, thus offering a tool to control the extent of proliferation and differentiation.” (pg. 1767 col. 1 parag. 1).
	Bonfanti continues to teach “Our data describe efficient in vitro expansion in 3D cultures of fetal progenitors from both human and mouse pancreases. In addition, we show that EGF behaves as a gatekeeper for endocrine differentiation of fetal pancreatic progenitors when cultured under these conditions. Therefore, these cultures represent a powerful model to study both environmental signals and intrinsic factors that regulate pancreatic progenitor proliferation and differentiation toward mature endocrine cells.” (pg. 1776 col. 1 parag. 2 lines 1-9).
Regarding the limitation of “derived from pluripotent stem cells”, it should be noted that the claimed method only requires one cell type for culturing, pancreatic progenitor cells. The limitation “derived from” is a product-by-process and the cell taught by Bonfanti is identical in structure and function to the pancreatic progenitor cell recited in the claimed method. The pancreatic progenitor cells used in the claimed method were isolated from a human fetus which developed from human ES cells from the inner cell mass of a blastocyst. Thus the pancreatic progenitor cells of Bonfanti are derived from human ES cells.
Bonfanti teaches that their pancreatic progenitor cells expressed E-cadherin, PDX1, NKX6.1, SOX9 and HNF1β (Abstract, lines 7-8).

Regarding claims 4 and 5, Bonfanti does not teach that any serum or feeder cells were used in their 3D culture of pancreatic progenitors (pg. 1767 col. 2 parag. 1 lines 1-8). Thus it is interpreted that the culture medium of Bonfanti was serum and feeder cell free.
Regarding claims 6 and 7, it is art accepted that human ES cells are the progenitor cells for the developing human fetus used in the method of Bonfanti and thus human ES cells would be the cell type form which the pancreatic progenitor cells, cultured by Bonfanti, would have been derived from.
Regarding claim 10, the limitation “for use in purification” is an intended use of the pancreatic progenitors and is not an active step in the method of claim 1. Further the purification of pancreatic progenitors does not result in a structural or functional change in the pancreatic progenitors produced in the method of claim 1. Bonfanti does culture in 3D a population of only pancreatic progenitor cells as demonstrated Fig. 1B (reproduced below), thus this population of cells is inherently a purified population of pancreatic progenitor cells.

    PNG
    media_image1.png
    390
    718
    media_image1.png
    Greyscale


	Bonfanti does not teach:
	(i) a suspension culture of aggregates, and
	(ii) using a GSK inhibitor.

	(i) Regarding culturing aggregates in 3D suspension culture, Antoni et al. teach that “3D cell culture allows generating 3D aggregates in a non-turbulent environment, with minimal shear force and continually suspended “freefall” culture, it allows the generation of 3D tissue-like aggregates which display physiologically relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature.” (pg. 5519 lines 23-26).

	(ii) Regarding a GSK inhibitor, Mussmann et al. teach that:
“the inactivation of GSK3 by small molecule inhibitors or RNA interference stimulates
replication of INS-1E rat insulinoma cells. Specific and potent GSK3 inhibitors also alleviate the toxic effects of high concentrations of glucose and the saturated fatty acid palmitate on INS-1E cells. Furthermore, treatment of isolated rat islets with structurally diverse small molecule GSK3 inhibitors increases the rate beta cell replication by 2–3-fold relative to controls. We propose that GSK3 is a regulator of beta cell replication and survival. Moreover, our results suggest that specific inhibitors of GSK3 may have practical applications in beta cell regenerative therapies.” (Abstract lines 5-16).
	Significantly, Mussmann teaches that “active GSK3 negatively affects beta cell function by modulating the stability and subcellular localization of the beta cell differentiation factor Pdx1” (pg. 12030 col. 2 last 3 lines).
	Mussmann used several species of GSK inhibitor such as CHIR99021 (see Table 1).
	
Thus at the time of filing it would have been prima facie obvious to modify the teachings Bonfanti comprising a 3D method of culturing pancreatic progenitors with the teachings of Antoni regarding benefits of 3D culturing aggregates in a suspension and with the teachings of Mussmann regarding GSK inhibition to promote pancreatic beta cells (present in islets) proliferation and survival to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Antoni teaches that aggregates cultured in a 3D suspension allows the generation of 3D tissue-like aggregates which display physiologically relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature. 
	Further motivation is provided by Mussmann to use a GSK inhibitor since Mussmann teaches that GSK inhibitors promote beta cell survival and proliferation and importantly GSK inhibition will counteract negative effects on the PDX1-expresing progenitor cells of Bonfanti.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be cultured as aggregates in suspension since Antoni teaches that 3D suspension culture of aggregates allows the generation of 3D-tissue like aggregates.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that Bonfanti does not teach or suggest “three-dimensionally culturing pancreatic progenitor cells derived from pluripotent stem cells in a medium containing (1) a factor belonging to the epidermal growth factor (EGF) family and/or a factor belonging to the fibroblast growth factor (FGF) family, and (2) a Wnt agonist, wherein the three-dimensional culture is a suspension culture of aggregates of pancreatic progenitor cells, wherein the Wnt agonist is a protein belonging to the R-spondin family and a GSK inhibitor” as claim 1 recites.
The Office explicitly admits these deficiencies of Bonfanti by stating on page 5 of the Office Action that “Bonfanti does not teach ... using a GSK inhibitor.” To remedy the conceded deficiencies of Bonfanti, the Office relies on Mussmann.
However, Mussmann cannot cure the deficiencies of Bonfanti. Although Mussmann, may teach that GSK inhibition will promote the proliferation of β-cells, Mussmann does not teach or suggest that GSK inhibitors are effective for the proliferation of pancreatic progenitor cells.
One of ordinary skill in the art would not have expected the effect of suppressing the differentiation of pancreatic progenitor cells by GSK inhibitors based on Mussmann’s teaching that GSK inhibitors are effective for the proliferation of β-cells. If pancreatic progenitor cells contain even a small amount of β-cells, the effect of the GSK inhibitor will cause β-cells to proliferate. Thus, pancreatic progenitor cells cannot be purified, and many β-cells may be contained or there may be more β-cells. Therefore, one of ordinary skill in the art would not be able to arrive at the use of GSK inhibitors to expand pancreatic progenitor cells from the teaching of Mussmann.
In addition, the Office’s indication that Mussmann teaches that “GSK inhibition will counteract negative effects on the PDX1-expressing progenitor cells of Bonfanti” seems to be based on the description on page 12030, right column, second paragraph, lines 3 from the bottom of Mussmann. However, this part of Mussmann indicates that “active GSK3 negatively affects beta cell function by modulating the stability and subcellular localization of the beta cell differentiation factor Pdx1.” (Emphasis) This excerpt from Mussmann unambiguously refers to β-cells, but it does not teach anything about an effect of a GSK inhibitor on pancreatic progenitor cells.
Thus, since Mussmann does not teach that GSK inhibitors promote the proliferation of pancreatic progenitor cells, Mussmann cannot remedy the conceded deficiencies of Bontanti.
Examiner’s Response
While Applicant’s argument and evidence have been fully considered they are not found persuasive. It is maintained that the claimed method is drawn to a single step of culturing pancreatic progenitor cells in a medium comprising a factor belonging to the EGF and/or FGF family and a GSK inhibitor. Applicants argue “One of ordinary skill in the art would not have expected the effect of suppressing the differentiation of pancreatic progenitor cells by GSK inhibitors based on Mussmann’s teaching that GSK inhibitors are effective for the proliferation of β-cells.”. This argument is not found persuasive as there is no functional limitation in the claims regarding suppressing differentiation, only that the pancreatic progenitor cells are cultured with a GSK inhibitor.
Regarding the teachings of Mussmann at pg. 12030, right column, second paragraph, last three lines, Applicants argue that “This excerpt from Mussmann unambiguously refers to β-cells, but it does not teach anything about an effect of a GSK inhibitor on pancreatic progenitor cells.” This argument is also not found persuasive. As cited in the rejection of record, from the abstract of Bonfanti, Bonfanti’s pancreatic progenitor cells express PDX1, and as taught above, Bonfanti teaches pancreatic progenitor cells cultured in “EGF, FGF10 and the Wnt agonist R-spondin 1”. From the abstract of Bonfanti, cited above (emphasis added), “Proliferation of embryonic progenitors was stimulated by the Wnt agonist R-spondin1 (RSPO1), FGF10, and EGF. This combination of growth factors allowed maintaining human fetal pancreatic progenitors in culture for many passages, a finding not reported previously.” While Bonfanti does not teach a culture of aggregates in the presence of a GSK inhibitor, it would have been obvious to do so in view of Bonfanti teaching the successful culturing of pancreatic progenitors with RSPO1, FGF10, and EGF.
Regarding the use of GSK inhibitors, it would have been obvious to use a GSK inhibitor in the method of Bonfanti since Mussmann teaches that GSK inhibitors are effective for the proliferation of β-cells and further teaches that active GSK modulates the stability and subcellular localization PDX1, which is expressed on the pancreatic progenitor cells of Bonfanti. Thus, the ordinary artisan is motivated to use a Wnt agonist that belongs to the R-spondin family and is a GSK inhibitor since a Wnt agonist, along with EGF and FGF, maintain pancreatic progenitor cells in culture and the inhibition of GSK prevents any modulation of stability and subcellular localization of PDX1 expressed on the pancreatic progenitor cells.
Thus for the reasons above and of record, the rejection is maintained.


Claim 9 remains rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527) and Musssmann et al. (2007, JBC, Vol. 282(16), pgs. 12030-12037) as applied to claims 1, 4-7 and 10 above, and further in view of Dadheech et al., (2015, PLOS ONE, Vol. 10(6), pgs. 1-21) for reasons of record in the Non-Final Office Action mailed on 2/3/2022 (and repeated below).
	Bonfanti and Antoni are relied upon above in teaching a method of culturing pancreatic progenitor cells derived from pluripotent stem cells.

	Bonfanti and Antoni do not teach:
	(i) subculturing pancreatic progenitors.

	(i) Regarding subculturing pancreatic progenitors, Dadheech et al. teach a method of culturing and differentiating pancreatic progenitor (PANC-1) cells into pancreatic islets (see Abstract). 
	Dadheech continues to teach when cultures near confluence they can be subcultured (pg. 16 parag. 1).

	Thus at the time of filing it would have been prima facie obvious to combine the teachings Bonfanti and Antoni comprising a 3D method of culturing pancreatic progenitors with the teachings of Dadheech regarding subculturing of cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since it is art recognized that as cells approach confluence passaging must occur and thus the ordinary artisan would have been motivated to subculture the pancreatic progenitors of Bonfanti as they reach confluence in culture. 
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be subcultured since Dadheech teaches subculturing of pancreatic progenitor cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants set forth no arguments regarding the rejection of claim 9 and the teachings of Dadheech.
Examiner’s Response 
It is maintained that the teachings of Dadheech motivate the ordinary artisan to subculture the  pancreatic progenitors of Bonfanti.

Claims 11-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527) and Musssmann et al. (2007, JBC, Vol. 282(16), pgs. 12030-12037) as applied to claims 1, 4-7 and 10 above, and further in view of Pagliuca et al. (2014, Cell, Vol. 159(2), pgs. 428-439) for reasons of record in the Non-Final Office Action mailed on 2/3/2022 (and repeated below).
	Bonfanti and Antoni are relied upon above in teaching a method of culturing pancreatic progenitor cells derived from pluripotent stem cells.

	Bonfanti and Antoni do not teach:
	(i) differentiating iPS cells into islet cells.

	(i) Regarding iPS cells and their differentiation into islet cells, Pagliuca et al. teach:
“The generation of insulin-producing pancreatic β cells from stem cells in vitro would provide an unprecedented cell source for drug discovery and cell transplantation therapy in diabetes. However, insulin-producing cells previously generated from human pluripotent stem cells (hPSC) lack many functional characteristics of bona fide β cells. Here we report a scalable differentiation protocol that can generate hundreds of millions of glucose-responsive β cells from hPSC in vitro. These stem cell derived β cells (SC-β) express markers found in mature β cells, flux Ca2+ in response to glucose, package insulin into secretory granules and secrete quantities of insulin comparable to adult β cells in response to multiple sequential glucose challenges in vitro. Furthermore, these cells secrete human insulin into the serum of mice shortly after transplantation in a glucose-regulated manner, and transplantation of these cells ameliorates hyperglycemia in diabetic mice.” (Abstract).
Specifically, Pagliuca teaches they differentiated human iPS cells (hiPSC-1 and hiPSC-2) into pancreatic progenitor cells (pg. 3 parag. 2) and further differentiated insulin expressing β cells (pg. 3 parag. 4 and Fig. 1A, reproduced below). It should be noted that it is art recognized that a β cell is one of the five species of cells that comprise a pancreatic islet.

    PNG
    media_image2.png
    287
    800
    media_image2.png
    Greyscale

	Pagliuca concludes by teaching that:
“The results described here suggest that SC-β cells present an opportunity for cell therapy. Limited supplies of donated cadaveric islets and the very small amount of human β cell replication achieved in vitro have severely limited human β cell supplies to-date.” (pg. 9 parag. 3 lines 1-3), and
“The generation of SC-β cells provides a potentially useful step towards the generation of islets and pancreatic organs.” (pg. 10 parag. 2 lines 1-2).

	Thus at the time of filing it would have been prima facie obvious to combine the teachings Bonfanti and Antoni comprising a 3D method of culturing pancreatic progenitors with the teachings of Pagliuca regarding differentiation of iPS cells into islet cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pagliuca teaches that differentiating iPS cells into islet cells like β cells presents an opportunity for cell therapy and a useful step towards generation of islets and pancreatic organs.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be differentiated from iPS cells and differentiated into islet cells since Pagliuca teaches a protocol and step wise method of differentiating iPS cells into islet cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants set forth no arguments regarding the rejection of claims 11-13 and the teachings of Pagliuca.
Examiner’s Response 
It is maintained that the teachings of Pagliuca motivate the ordinary artisan to differentiate iPS cells into islet cells from the pancreatic progenitors of Bonfanti.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635